Case:16-20197-KHT Doc#:293 Filed:01/15/19              Entered:01/15/19 10:05:54 Page1 of 6




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

 In re:                                            )
                                                   )
 PETROHUNTER ENERGY CORPORATION                    )       Case No. 16-20197 KHT
 EIN: XX-XXX1245                                   )       Chapter 7
                                                   )
 Debtor.                                           )


 MOTION TO SELL ESTATE’S INTEREST IN CERTAIN PERSONAL PROPERTY
 FREE AND CLEAR OF LIENS AND ENCUMBRANCES WITH VALID AND
 PERFECTED LIENS TO ATTACH TO THE PROCEEDS FROM THE SALE OF SUCH
 PERSONAL PROPERTY


        Chapter 7 Trustee, Jeffrey L. Hill (“Trustee”), through his counsel Weinman &
 Associates, P.C., moves this Court for an Order pursuant to 11 U.S.C. §363(f), Rule
 6004 F.R.B.P. and L.R. 6004-1, authorizing him to sell certain personal property of the
 estate consisting of shares of stock free and clear of liens and encumbrances with valid
 and perfected liens to attach to the proceeds from such sale. In support thereof, the
 Trustee states as follows:

 1.       The Debtor, PetroHunter Energy Corporation (“Debtor”) filed its voluntary
          Chapter 7 petition on October 17, 2016.

 2.       Jeffrey L. Hill is the duly appointed and acting Trustee of the Debtor’s bankruptcy
          estate.

 3.       The assets of the estate include a 100% shareholder interest in the stock of
          Sweetpea Petroleum Pty, Ltd., an Australian company (“Sweetpea”). Certain
          creditors claim to hold valid security interests secured by the Debtor’s shares of
          stock in Sweetpea. The Trustee disputes these assertions, and has commenced
          an Adversary Proceeding in this Court to determine the validity, extent and
          priority of such alleged security interests.

 4.       As of December 3, 2018, Sweetpea held: (1) 62,043,500 shares of stock in
          Falcon Oil and Gas, Ltd., a Canadian company (“Falcon”) valued at
          approximately $13,000,000 (USD); (2) cash and term deposits of approximately
          $_659,000 (USD)_as of December 26, 2018_; (3) an investment account valued
          at $5,230,000 (USD) as of November 30, 2018; (4) a brokerage account valued
          at $73,871 (USD) as of November 30, 2018; (5) a 50% ownership interest in two
          (2) exploration permits for oil and gas development; and, (6) a 100% interest in
Case:16-20197-KHT Doc#:293 Filed:01/15/19        Entered:01/15/19 10:05:54 Page2 of 6




      an application for an exploration permit for oil and gas development. The two (2)
      permits and the permit application are presently undeveloped and are in the area
      known as Beetaloo Basin, Northern Territory, Australia.

 5.   The two (2) exploration permits in which Sweetpea owns a 50% interest are
      jointly owned with Paltar Petroleum Limited, an Australian company (“Paltar”). In
      July 2011, Sweetpea entered into a Joint Venture and Operating Agreement
      (“JVOA”) with Paltar. Paltar is the operator of the JVOA. A dispute between and
      Paltar has arisen concerning the JVOA and other issues and litigation have
      commenced which is ongoing in Australia.

 6.   On January 11, 2019, the Debtor as Seller, and TS Capital Partners, LLC (“TS
      Capital”) as Buyer, entered into a Purchase and Sale Agreement (“Agreement”)
      whereby the Debtor has agreed to sell and TS Capital has agreed to purchase all
      of the Debtor’s shares of stock in Sweetpea. A copy of the Agreement is attached
      hereto as Exhibit “A”.

 7.   The value of the Sweetpea shares is equivalent to the net value of its underlying
      assets.

 8.   Pursuant to the terms of the Agreement, the consideration for the sale and
      purchase of the Debtor’s stock in Sweetpea is:

      (a)   $500,000 cash (US);

      (b)   payment of the “Agreed Value” of the shares of stock owned by Sweetpea
            in Falcon. Agreed Value is defined to mean the average of the closing
            price for a Falcon share on the TSX (Toronto) Venture Exchange for the
            twenty (20) consecutive trading days ending on the trading day five (5)
            days prior to the closing date, or if such date is not a trading day, on the
            immediately preceding trading day multiplied by the number of shares held
            at closing;

      (c)   a grant of two percent (2%) overriding royalty interest (“ORRI”) from
            Sweetpea to the bankruptcy estate after TS Capital has acquired the
            Debtor’s stock in Sweetpea. Such interest shall entitle the estate to 2% of
            8/8th of all hydrocarbons produced on lands located in the Northern
            Territory of Australia subject to the exploration permits and the exploration
            permit application, including the circumstances pursuant to which Debtor
            will resell these interests to TS Capital;

      (d)   payment in cash or in kind equal to the funds in Sweetpea’s bank and
            brokerage accounts as of the date of the closing of the Agreement;


                                          2
Case:16-20197-KHT Doc#:293 Filed:01/15/19           Entered:01/15/19 10:05:54 Page3 of 6




       (e)    the Agreement is subject to approval by the Court;

       (f)    closing on the sale of the Agreement shall be within five (5) days of the
              approval of the Court; and,

       (g)    an earnest money deposit of $50,000 (US) which, if the transaction closes
              shall be credited toward the $500,000.00 cash payment. In the event of
              the failure of the transaction to close, the earnest money deposit shall be
              returned to TS Capital.

 9.    The above represents a summary of the terms of the Agreement. Creditors and
       parties in interest should review the Agreement in its entirety for a complete
       understanding of its terms and conditions. In the event there is any inconsistency
       between the above summary and the actual Agreement, the terms of the
       Agreement shall control.

 10.   TS Capital is not acquiring the estate’s interest in the JVOA or the exploration
       permits and application. Importantly, under the terms of the Agreement, TS
       Capital is indemnifying the estate as to all claims against Sweetpea. In the
       Australian litigation, Paltar is asserting a $60 million (AUS) claim which, if
       sustained, renders Sweetpea’s interest in the JVOA potentially valueless. Not
       surprisingly, the litigation has chilled the interest of prospective purchasers of the
       JVOA. Attorney fees associated with the litigation are currently estimated at
       approximately $250,000 and could rise to a level of two to three times more
       before the litigation is resolved. As such, TS Capital’s agreed indemnification
       inures greatly to the benefit of the estate. Based upon a recent appraisal dated
       September 14, 2018 prepared by Gustavson Associates, Boulder, Colorado, the
       Trustee believes the value of the JVOA to be between $975,000 and $1.64
       million (US). This valuation does not consider the risks and burdens of the
       ongoing litigation between Sweetpea and Paltar.

 11.   The grant of the ORRI, while currently speculative, could prove to be of great
       value to the estate in the future. The Trustee anticipates that these interests will
       be monetized over a period of time. Accordingly, the Trustee will make interim
       distributions from cash on hand as such funds accumulate to avoid unnecessary
       delay in closing the bankruptcy estate.

 12.   The sale of the Debtor’s personal property is a private sale and not a sale at
       auction. However, the sale of personal property has been extensively marketed
       in the United States, Australia and internationally. Sweetpea has engaged the
       services of two firms to engage in such efforts. Ocean Reach Advisory has
       marketed the property in Australia and the Far East, and Meagher Energy


                                             3
Case:16-20197-KHT Doc#:293 Filed:01/15/19          Entered:01/15/19 10:05:54 Page4 of 6




       Advisors has marketed the property in the United States and internationally.
       Indeed, the marketing effort has reached tens of thousands of prospective
       interested parties. After extensive marketing of the JVOA interest, to date, no
       offers have been received. The feedback from Sweetpea’s experts indicates that
       the joint ownership with Paltar and the pending litigation between Sweetpea and
       Paltar are the primary reasons for no offers having been submitted.

 13.   The Trustee is selling the personal property free and clear of liens and
       encumbrances with valid and properly perfected liens, if any, to attach to the
       proceeds of the sale. Certain creditors of the estate have asserted purported
       liens and/or other encumbrances against the Debtor’s stock in Sweetpea. The
       Trustee disputes such assertions and has commenced Adversary Proceeding
       Case Number 17-1337 KHT in the Bankruptcy Court to determine the extent,
       priority and validity of such liens and encumbrances. The Trustee has named the
       following as Defendants in the litigation: JTE Finanz AG, Wes-Tex Drilling
       Company, L.P.; El Oro Ltd.; David E. Brody; Renn Capital Group, Inc.; Renn
       Fund, Inc.; Renn Universal Growth Investment Trust, PLC; Global Project
       Finance AG; Wealth Preservation Defined Benefit Plan. The Trustee anticipates
       the value of the stock sale to be approximately $20 million with valid liens and/or
       encumbrances totaling approximately $1 million. A Motion for Summary
       Judgment has been filed by the Trustee.

 14.   TS Capital is purchasing the Debtor’s personal property in good faith as provided
       for under 11 U.S.C. §363(m). TS Capital is not an insider of the Debtor and the
       parties to the Agreement have negotiated its terms in good faith and at arm’s
       length.

 15.   The Trustee, based upon his sound exercise of his business judgment, is
       informed and believes the approval of the Agreement is in the best interest of the
       estate and the creditors of the estate. The Trustee previously received an offer to
       acquire the Sweetpea interests from Mark A. Bruner or parties related to or
       controlled by him. The offer contained similar terms as the current offer from TS
       Capital accepted by the Trustee. A key difference is TS Capital’s agreement to
       indemnify the estate with respect to the Australian litigation with Paltar. The
       Trustee declined Mr. Bruner’s offer in part, because acceptance of that offer
       would likely not end the litigation. Mr. Bruner, directly or indirectly, has been and
       is a party to extensive litigation including a number of cases alleging fraud. From
       the Trustee’s perspective, reliance upon Mr. Bruner paying the estate in the
       future is imprudent. Indeed, it is Mr. Bruner who has instigated the current
       litigation by Paltar against Sweetpea as well as a failed and meritless Colorado
       action pre-petition against Debtor. In addition, Mr. Bruner has also filed a Motion
       to Convert the Chapter 7 case to a Chapter 11 case as a litigation tactic in a
       transparent effort to short-circuit the Australian litigation and to seize control of


                                             4
Case:16-20197-KHT Doc#:293 Filed:01/15/19          Entered:01/15/19 10:05:54 Page5 of 6




       the Sweetpea assets to the exclusion of the creditors of PetroHunter. The
       Trustee and other creditors have objected to the Motion because they feel that
       Mr. Bruner is seeking to acquire these assets for his benefit only and not for the
       benefit of the other creditors of this estate. A hearing on this matter is scheduled
       for April 30, 2019. If the proposed sale is approved, the result will be to moot the
       Conversion Motion, thus saving additional attorneys’ fees and costs (already
       estimated at approximately $1/2 million) and resulting in more expeditious
       distributions to creditors, and a closing of the Chapter 7 case.

        WHEREFORE, for reasons as set forth above, the Chapter 7 Trustee respectfully
 requests that the Court approve the Purchase and Sale Agreement for the sale of the
 estate’s stock in Sweetpea, and for such further relief as is deemed appropriate by the
 Court.

 DATED: January 15, 2019

                                         Respectfully Submitted,

                                         WEINMAN & ASSOCIATES, P.C.


                                         By: /s/ Jeffrey A. Weinman
                                                 Jeffrey A. Weinman, #7605
                                                 730 17th Street, Suite 240
                                                 Denver, CO 80202-3506
                                                 Telephone: (303) 572-1010
                                                 Facsimile: (303) 572-1011
                                                 jweinman@weinmanpc.com




                                            5
Case:16-20197-KHT Doc#:293 Filed:01/15/19          Entered:01/15/19 10:05:54 Page6 of 6




 9013-1 CERTIFICATE OF SERVICE OF MOTION, NOTICE AND PROPOSED ORDER

        The undersigned certifies that on January 15, 2019, I served by prepaid first
 class mail a copy of the MOTION TO SELL ESTATE’S INTEREST IN CERTAIN
 PERSONAL PROPERTY FREE AND CLEAR OF LIENS AND ENCUMBRANCES
 WITH VALID AND PERFECTED LIENS TO ATTACH TO THE PROCEEDS FROM
 THE SALE OF SUCH PERSONAL PROPERTY, notice and proposed order on all
 parties against whom relief is sought and those otherwise entitled to service pursuant to
 the FED.R.BANKR.P. and these L.B.R. at the following addresses:

 U.S. Trustee                                   Patrick D. Vellone, Esq.
 1961 Stout St.                                 Lance Henry, Esq.
 Suite 12-200                                   Allen & Vellone, P.C.
 Denver, CO 80294                               1600 Stout Street, Suite 1100
                                                Denver, CO 80202-3131
 Jeffrey Hill, Esq.
 Chapter 7 Trustee                              Timothy S. Bolding
 P.O. Box 1720                                  President
 Parker, CO 80134                               CCES Piceance Partners I, LLC
                                                6400 ECR 109
 PetroHunter Energy Corporation                 Midland, TX 79706
 910 16th Street
 Suite 208                                      Matthew D. Skeen, Jr., Esq.
 Denver, CO 80202-2931                          Skeen & Skeen, P.C.
                                                217 E. 17th Ave.
 Alice A. White, Esq.                           Denver, CO 80203
 1801 Broadway
 Suite 900                                      John J. Kane, Esq.
 Denver, CO 80202                               Kane Russell Coleman Logan PC
                                                1601 Elm Street
 Barry Meinster, Esq.                           3700 Thanksgiving Tower
 Meinster & Associates, PC                      Dallas, TX 75201
 PO Box 681
 Conifer, CO 80433                              Matthew R. Silverman
                                                621 17th Street
 Glenn W. Merrick, Esq.                         Suite 2300
 G.W. Merrick & Associates, LLC                 Denver, CO 80293
 6300 S. Syracuse Way, Ste. 220
 Centennial, CO 80111                           Charles S. Kelley, Esq.
                                                Mayer Brown LLP
                                                700 Louisiana St., Ste. 3400
                                                Houston, TX 77002

                                                 /s/ Lisa R. Kraai

                                            6
